                           1 DYLAN P. TODD, ESQ.
                             Nevada Bar No. 10456
                           2 TODD W. BAXTER, ESQ.
                             Admitted Pro Hac Vice
                           3 McCORMICK, BARSTOW, SHEPPARD,
                             WAYTE & CARRUTH LLP
                           4 8337 West Sunset Road, Suite 350
                             Las Vegas, NV 89113
                           5 Telephone:    (702) 949-1100
                             Facsimile:    (702) 949-1101
                           6 dylan.todd@mccormickbarstow.com

                           7 ERON Z. CANNON
                             Nevada Bar No. 8013
                           8 FAIN ANDERSON VANDERHOEF
                             ROSENDAHL O’HALLORAN SPILLANE PLLC
                           9 701 5th Avenue #4750
                             Seattle, Washington 98104
                          10 Telephone: (206) 749-0094
                             Facsimile: (206) 749-0194
                          11 eron@favros.com

                          12 Attorneys for Plaintiffs/Counterdefendants

                          13                              UNITED STATES DISTRICT COURT
                          14                                    DISTRICT OF NEVADA
                          15 ALLSTATE INSURANCE COMPANY,                      CASE NO.   2:15-cv-2265-MMD-CWH
                             ALLSTATE PROPERTY & CASUALTY
                          16 INSURANCE COMPANY, ALLSTATE
                             INDEMNITY COMPANY, and ALLSTATE
                          17 FIRE & CASUALTY INSURANCE
                             COMPANY,
                          18
                                          Plaintiffs,
                          19
                                   v.
                          20
                             MARJORIE BELSKY, MD; MARIO                       ORDER GRANTING PLAINTIFFS’
                          21 TARQUINO, MD; MARJORIE BELSKY,                   MOTION TO COMPEL PRODUCTION
                             MD, INC., doing business as INTEGRATED           OF DOCUMENTS FROM RALPH A.
                          22 PAIN SPECIALISTS; and MARIO                      SCHWARTZ, P.C. [ECF No.
                             TARQUINO, MD, INC., DOES 1-100, and              330]
                          23 ROES 101-200,

                          24                Defendants.

                          25 AND RELATED CLAIMS

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                          1
   CARRUTH LLP                      PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                      DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
                           1          Presently before the Court is a motion to compel production of documents to non-party law

                           2 firm Ralf A. Schwartz, PC (“Schwartz”) filed on August 7, 2018. (ECF No. 330). Schwartz filed a

                           3 Response on August 21, 2018 (ECF No. 338), and Plaintiffs’ Reply was filed on August 28, 2018

                           4 (ECF No. 344).

                           5          Plaintiffs served Schwartz with a subpoena pursuant to F.R.C.P. 45 for the production of

                           6 documents regarding communications and payments made by and between Schwartz and the

                           7 Defendants during Schwartz’ representation of nine (9) parties in personal injury claims for which

                           8 Plaintiffs paid a settlement on behalf of Plaintiffs’ insured. Schwartz objected to the subpoena and

                           9 moved to quash on grounds: 1) the information was protected by attorney-client privilege; 2)

                          10 Schwartz’s client directed the information not be produced due to HIPAA concerns; 3) request

                          11 information constituted a trade secret or confidential commercial communication; and 4) the requested

                          12 information was unduly burdensome as being cumulative because the information could have been

                          13 requested of the Defendants. Plaintiffs respond that the requested information is proper under

                          14 F.R.C.P. 26, and that Schwartz’s on attorney-client privilege and unduly burdensome and

                          15 cumulativeness do not apply. Plaintiffs contend that Schwartz has failed to demonstrate the required

                          16 showing for protection under trade secret or confidential commercial communications, and that all

                          17 objections based on confidentiality can be addressed by including Schwartz as a party to the existing

                          18 protective order. The Court will address each of these arguments.
                          19          F.R.C.P. 26 (b)(10) provides that parties “may obtain discovery regarding any nonprivileged

                          20 matter that is relevant to any party’s claim or defense and proportional to the needs of the case.” The

                          21 information requested by Plaintiffs is both relevant and proportional to the needs of this case, as it

                          22 involves claims of RICO violations, misrepresentation and fraud where the amount of claimed

                          23 damages by all parties is very high. A Court must quash or modify a subpoena that requires disclosure

                          24 of protected matter, Fed. R. Civ. P. 45(d)(3)(A)(iv); and may quash or modify a subpoena that requires

                          25 disclosure of commercial information, Fed. R. Civ. P. 45(d)(3)(B)(i). However, courts should also

                          26 consider other factors in deciding motions to quash or modify a subpoena, including the breadth or

                          27 specificity of the discovery request, and the relevance of the requested information. See Moon v. SCP

                          28 Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005).
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                2
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                       DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
                           1          A.      Attorney-Client Privilege
                           2          The attorney-client privilege protects confidential disclosures made by a client to an attorney

                           3 in order to obtain legal advice, as well as an attorney’s advice in response to such disclosures.” In re

                           4 Grand Jury Investigation, 974 F.2d 1068, 1070 (9th Cir.1992) (emphasis added). Although Schwartz

                           5 alleges an attorney-client privilege, the subpoena does not request communications between Schwartz

                           6 and its clients. The subpoena requests documents and communications between Schwartz and the

                           7 Defendant doctors only. Schwartz does not identify any communications that actually classify for the

                           8 privilege, and has not provided a privilege log, or distinguished in any way those documents claimed

                           9 to be protected from those that are not attorney-client communications. The attorney-client privilege

                          10 argument is without merit, and therefore overruled.

                          11          B.      Trade Secret and Confidential Commercial Communications
                          12          Schwartz contends that disclosing the requested information and documents would violate its

                          13 trade secret and confidential commercial communications protections, because it would disclose how

                          14 Schwartz communicates with medical providers and negotiates billing reductions in personal injury

                          15 litigations. “Confidential commercial information is information which, if disclosed, would cause

                          16 substantial economic harm to the competitive position of the entity from whom the information was

                          17 obtained.” Diamond State Ins. Co. v. Rebel Oil Co., Inc., 157 F.R.D. 691, 697 (D. Nev. 1994). The

                          18 person asserting confidentiality has the burden of showing that the privilege applies to a given set of
                          19 documents. F.R.C.P. 45(d); see also In re Grand Jury Investigation, 974 F.2d 1068, 1070 (9th

                          20 Cir.1992). Furthermore, a party must “demonstrate by competent evidence” that the information it is

                          21 seeking to protect is a trade secret, which would be harmful if disclosed. Upjohn Co. v. Hygieia

                          22 Biological Labs., 151 F.R.D. 355, 358 (E.D. Cal. 1993).

                          23          Schwartz has failed to meet its burden to provide a particularized showing of exactly how the

                          24 requested information falls within the confidential commercial communication or trade secret

                          25 protection. Furthermore, the information requested is not being disclosed to a competitor, and there

                          26 has been no evidence or argument to support a claim that economic harm would result from the

                          27 production of the requested information. Therefore, Schwartz’s objection on the grounds of

                          28 confidential commercial information and trade secret is overruled.
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                 3
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                       DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
                           1          C.      Unduly Burdensome and Cumulative
                           2          Schwartz contends that since the requested information involves medical information that was

                           3 available to Plaintiffs in the underlying personal injury cases, it would be unduly burdensome for

                           4 Schwartz to comply with the subpoena sine Plaintiffs would obtain that information from their prior

                           5 retained defense counsel.        Schwartz also argues that since the information requested is

                           6 communications between Schwartz and the Defendants, Plaintiffs should be required to seek that

                           7 information from Defendants directly. Finally, Schwartz argues that it is unduly burdensome to locate

                           8 correspondence for nine (9) prior claimants.

                           9          Schwartz’s argument that Plaintiffs had ample opportunity to obtain the information in prior

                          10 lawsuits in unpersuasive. F.R.C.P. 26 (b)(2)(C)(ii) states the Court must limit the extent of discovery

                          11 where “the party seeking discovery has had ample opportunity to obtain the information by discovery

                          12 in the action.” The prior litigations to which Schwartz is referring are personal injury actions where

                          13 Plaintiffs were not a party. Those litigations took place years before this action, and did not involve

                          14 the claims and causes of action contained in the instant lawsuit. Moreover, some of the requested

                          15 information comes from claims where no litigation ensued.

                          16          This also applies to Schwartz’s position that Plaintiffs could have obtained the information

                          17 directly from Defendants. A party is permitted to obtain documents from a non-party under F.R.C.P.

                          18 45, even if the subpoena requests documents that are similar or identical to those previously sought
                          19 from a party in the action. See, Diamond State Ins. Co. v. Rebel Oil Co., Inc., 157 F.R.D. 691, 697 (D.

                          20 Nev. 1994). While there is the possibility that some of the documents produced might be duplicative,

                          21 the subpoena is directed towards a non-party that is a separate business entity from the Defendants. It

                          22 is entirely possible that the files kept by these separate entities may not be identical.

                          23          The Court is unpersuaded by Schwartz’s argument that producing the information would be

                          24 unduly burdensome because Schwartz is a solo practitioner and would need to spend time reviewing

                          25 several files to locate the requested information. The subpoena seeks communications only on nine

                          26 (9) former client files. The Court does not find that this amounts to a significant burden or expense

                          27 that would require quashing or modifying the subpoena. Therefore, the objection that the documents

                          28 requested would be cumulative or unduly burdensome is overruled.
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                 4
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                       DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
                           1          D.       HIPAA Objections and Confidentiality of Medical Information
                           2          Schwartz maintains that its clients have not agreed to allow the law firm to produce the

                           3 information, and doing so without their consent will result in a violation of its client’s confidentiality

                           4 protections under the Health Insurance Portability and Accountability Act (“HIPAA”). Schwartz does

                           5 not dispute that this Court has the power to order production of documents, even in the absence of

                           6 client-consent.

                           7          On June 6, 2016, the Court approved a stipulated confidentiality and protective order between

                           8 the parties. That protective order specifically addresses HIPAA concerns, and contemplates the

                           9 disclosure of protected health information in this litigation. (ECF No. 49, at 3:1-8). The order

                          10 addressed the sensitive nature of medical records and communications under HIPAA, as well as the

                          11 dissemination of other potentially protected or private information relating to a claimant, such as those

                          12 indicated in Plaintiff’s subpoena, and other identified claimants similarly situated. The stipulated

                          13 confidentiality and protective order was entered into by Plaintiffs and Defendants only, and was

                          14 approved by this Court on May 20, 2016. (ECF No. 49). Schwartz was not an original party to this

                          15 protective order, and the Court finds that extending the protections and scope of the order to Schwartz

                          16 would address any concerns regarding the disclosure of confidential or protected information.

                          17          Therefore, IT IS HEREBY ORDERED that the motion to compel (ECF No. 330) is

                          18 GRANTED.
                          19          IT IS FURTHER ORDERED that the confidentiality and protective order approved by the

                          20 Court and filed on June 6, 2016 (ECF No. 49) and all the safeguards and protections contained therein

                          21 shall apply to Schwartz and to any documents subject to HIPAA or other confidentiality or privacy

                          22 concerns produced in response to the subpoena issued by Plaintiffs. Schwartz is hereby ordered to

                          23 comply with Plaintiffs’ subpoena issued pursuant to F.R.C.P. 45 and shall produce the requested

                          24 information and documentation. Schwartz shall have fifteen (15) days from the date of this order to

                          25 comply with the subpoena.

                          26 ///

                          27 ///

                          28 ///
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                                  5
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                       DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
                           1          IT IS SO ORDERED.

                           2          DATED this ___         December
                                                  19 day of _______________, 2018.

                           3

                           4

                           5                                               UNITED STATES MAGISTRATE JUDGE

                           6
                               Respectfully submitted:
                           7
                             McCORMICK, BARSTOW, SHEPPARD,
                           8 WAYTE & CARRUTH LLP

                           9
                               By__/s/ Dylan P. Todd_________________
                          10      DYLAN P. TODD, ESQ.
                                  Nevada Bar No. 10456
                          11
                                  TODD W. BAXTER, ESQ.
                          12      Admitted Pro Hac Vice
                                  8337 West Sunset Road, Suite 350
                          13      Las Vegas, NV 89113
                                  Telephone:(702) 949-1100
                          14      Facsimile: (702) 949-1101
                                  Attorneys for Plaintiffs/Counterdefendants
                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                               6
   CARRUTH LLP                       PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                       DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
                           1                                  CERTIFICATE OF SERVICE
                           2            I hereby certify that on this 26th day of September, 2018, a true and correct copy

                           3 of PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION

                           4 OF DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330] was served via the

                           5 United States District Court CM/ECF system on all parties or persons requiring notice.

                           6
                             Dennis L. Kennedy, Esq.                              Nathan S. Deaver, Esq.
                           7 Joseph A. Liebman, Esq.                              Brice J. Crafton, Esq.
                             Joshua P. Gilmore, Esq.                              DEAVER & CRAFTON
                           8 BAILEY KENNEDY                                       810 E. Charleston Blvd.
                             8984 Spanish Ridge Avenue                            Las Vegas, NV 89104
                           9 Las Vegas, NV 89148                                  (702) 385-5969
                             and                                                  (702) 385-6939 fax
                          10 Peter S Christiansen, Esq.                           shannon@deavercrafton.com
                             R. Todd Terry, Esq.                                  Attorneys for Non-Party Ralph A. Schwartz, P.C.
                          11 Kendelee L. Works, Esq.
                             Whitney J. Barrett, Esq.
                          12 Keely A. Perdue, Esq.
                             CHRISTIANSEN LAW OFFICES
                          13 810 S. Casino Center Blvd., Suite 104
                             Las Vegas, NV 89101
                          14 (702) 240-7979
                             (866) 412-6992 fax
                          15 Pete@christiansenlaw.com
                             tterry@christiansenlaw.com
                          16 kworks@christiansenlaw.com
                             wbarrett@christiansenlaw.com
                          17 keely@christiansenlaw.com
                             Attorneys for Defendants
                          18
                          19
                                                                      By /s/ Tricia A. Dorner
                          20                                             An Employee of McCORMICK, BARSTOW,
                                                                         SHEPPARD, WAYTE & CARRUTH LLP
                          21

                          22   03246-01560 5361154.1

                          23

                          24

                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                              7
   CARRUTH LLP                         PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         DOCUMENTS FROM RALPH A. SCHWARTZ, P.C. [ECF No. 330]
